Citation Nr: 0828323	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  01-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left sacroiliac 
disorder (claimed as a left hip disorder). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Manchester, New 
Hampshire, which in pertinent part, denied service connection 
for a left hip disorder secondary to a service-connected left 
ankle disorder.

In August 2003, the Board remanded the case to the RO for 
further development.

In a September 2004 decision, the Board denied entitlement to 
service connection for a low back disorder and a left 
sacroiliac disorder (claimed as a left hip disorder).  The 
veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a March 2006 Joint Motion to the Court, the parties 
requested that the September 2004 Board decision be vacated 
and remanded.

The Court granted the Joint Motion for Remand by means of an 
Order dated in March 2006, vacating the September 2004 Board 
decision and remanding the case for readjudication consistent 
with the joint motion.

In September 2006, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran does not have a left hip disability.

2.  Service connection is in effect for a low back 
disability.


CONCLUSION OF LAW

A left hip condition was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, for 
claims pending on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the fourth requirement.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a March 2004 letter issued 
by the Appeals Tiger Remand team complied with the previous 
requirement and contained a notation that the veteran should 
send VA any records pertinent to his claimed conditions.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal.

The March 2004 letter notified the veteran of the evidence 
needed to substantiate his claims for service connection.  
This letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status, the March 
2004 letter contained notice on the second and third Dingess 
elements.  However, he did not receive notice on the 
effective date and rating elements until an October 2006 
letter.  A procedural or substantive error is prejudicial 
when the error affects a substantial right that a statutory 
or regulatory provision was designed to protect.  See 
McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).  Such an error affects the essential fairness of the 
adjudication. Id.; see Parker v. Brown, 9 Vet. App. 476 
(1996); see also Intercargo Ins. Co. v. United States, 83 
F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not 
affect the "essential fairness" of the adjudication by 
preventing his meaningful participation in the adjudication 
of the claim, then it is not prejudicial.  McDonough, supra 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  
Despite the timing deficiency with regard to the VCAA notice, 
he was given ample opportunity to provide the necessary 
evidence to support his claim.  He thus, had a meaningful 
opportunity to participate, and was not prejudiced.   

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claims for 
service connection.

VCAA notice should be provided prior to the initial 
adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the March 2004 letter was cured by 
readjudication in a supplemental statement of the case dated 
in February 2008.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  

Additionally, the veteran underwent VA examinations in June 
2001 and December 2002.  Per the Board remand instructions 
that the veteran be examined by an orthopedic surgeon, the 
veteran underwent an additional VA examination in December 
2007.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
complaints or treatments of hip pain or a hip disability.  
While in service the veteran was treated for a severe left 
ankle sprain and torn ligaments of his left ankle.  

In June 2001 the veteran underwent a VA examination.  The 
examiner noted that the veteran had a service-connected left 
ankle condition and had since developed left hip and low back 
pain.  The veteran reported that a year or so after his ankle 
injury he seemed to develop some left back and what he termed 
left hip pain.  The examiner noted that his left hip 
complaint actually pointed to his left sacroiliac joint as 
the origin of what he called his left hip pain.  He actually 
had no pain related to his left hip joint.  The diagnosis was 
mild post-arthritis of the left ankle, early degenerative 
arthritis of the left sacroiliac joint with no degenerative 
arthritis of the lumbar spine.  The examiner stated that 
there was no indication that the complaints of left hip, i.e. 
sacroiliac joint pain and low back pain had any correlation 
with the left ankle injury the veteran sustained while in the 
service.  Whatever mild gait disturbance might have occurred 
secondary to the ankle problem would appear to be unrelated 
to his lower back problem.

In September 2002, the veteran underwent an orthopedic 
examination performed by Dr. Frank Graf.  Within 1 year of 
the veteran's ankle reconstruction surgery he was aware of 
gait pattern disturbance and episodes of low back and hip 
pain.  On examination, the veteran walked with a slight 
visible limp on the left leg and an antalgic gait.  The 
diagnosis was chronic gait pattern disturbance complicated by 
chronic thoracolumbar and lower extremity pain with 
discogenic pain pattering left lower extremity.  Dr. Graf 
stated that the veteran's intevertebral disc syndrome was a 
complication of long term gait pattern disturbance, in turn 
present by reason of severe ligamentous injury during service 
time in Vietnam.

The veteran underwent a VA examination for his spine in 
December 2002.  The examiner concluded that while it was 
common for physicians to attribute disc degeneration or 
herniation to a limp secondary to a previous injury to a 
lower extremity, there was no medical data or studies to 
support this concept.  It might well be regarded as an abuse 
of a physician's privilege status to attribute a chronic limp 
as being the cause of localized degeneration in the spine.  
The examiner did note that a chronic limp associated with a 
leg length discrepancy could cause degenerative changes in a 
lumbar facet but this was not the case with the veteran.

A December 2006 X-ray of the left hip was normal.

In October 2007 the veteran underwent a VA examination.  The 
examiner stated that no hip pathology was found at the time 
of the examination.  The alleged symptoms in the hip region 
were the result of his low back problems and transient 
radiculopathy and not the result of an ankle injury or ankle 
surgery.  He stated that the veteran's low back disability 
was less likely than not due to, or had its onset while in 
"the military" and there was no indication that it was 
aggravated by his left ankle disorder.  The examiner again 
noted that no left hip disorder was found and that the 
symptoms in the area did not represent left hip pathology.

The veteran presented to Dr. Douglas Goumas in January 2008.  
An examination revealed a mildly alternating gait.  
Evaluation of the radiographs of the hip did not demonstrate 
any arthritic changes.  Dr. Goumas stated that the veteran 
had a history of low back and hip pain which was secondary to 
the injury of the ankle, which was regardless of some 
compensation of the way that he walks.  He concluded that the 
veteran had an altered gait and low back pain as a result of 
previous ankle surgery which caused a long history of 
overcompensation.  

In a January 2008 letter, Dr. Jeffrey Myers stated that the 
veteran's ankle injury and surgical repair left the veteran 
with a permanent limp or altered gait pattern.

Analysis

In addition to other disabilities, the veteran is service 
connected for chronic lateral laxity of the left ankle, 
evaluated as 10 percent disabling and for a low back 
disability associated with chronic laxity of the left ankle, 
evaluated as 10 percent disabling.  Symptomatology from a 
sacroiliac disability is contemplated in the criteria for 
rating the back disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5236 (2007).

An essential remaining question is whether the veteran has a 
current left hip disability.  

Dr. Goumas stated that the veteran had an altered gait as a 
result of previous ankle surgery while Dr. Myers stated that 
the veteran's ankle injury and surgical repair left the 
veteran with a permanent limp or altered gait pattern.  These 
doctors have not, however, identified a current left hip 
disability.

Although the June 2001 VA examiner diagnosed arthritis in the 
sacro iliac joint, arthritis has never been shown in the left 
hip.  VA and private X-ray examinations have failed to show 
arthritis.  For VA purposes osteoarthritis must be 
demonstrated by X-ray examination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  The only reported X-ray 
examinations in this case failed to reveal osteoarthritis and 
the most informed medical opinion is that the veteran does 
not have arthritis of the left hip

The Board also notes that while the October 2007 VA examiner 
did not attribute the veteran's hip symptoms to his service-
connected left ankle, he did state that the veteran's 
symptoms in the hip region were the result of his low back 
problems and transient radiculopathy.  As noted above, the 
veteran is service connected for a low back disability.

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran originally 
claimed entitlement to service connection in November 2000.  
While he has had complaints of hip pain, there have been no 
reports of a diagnosed hip disability since that date.  

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

The October 2007 VA examiner specifically concluded that no 
left hip disorder was found and that the symptoms in the area 
did not represent left hip pathology.

While in January 2008, Dr. Goumas provided the veteran with a 
diagnosis of mildly alternating gait, the Board notes that 
the veteran's grant of service connection for a back 
disability encompasses any disability of the sacroiliac 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5236 (2007).

While the current medical evidence shows subjective 
complaints of hip pain, an underlying hip disability has not 
been shown.  Therefore, the Board finds that the veteran does 
not have a current left hip disability for VA compensation 
purposes.  As such, entitlement to service connection for a 
left hip disability is not warranted.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left sacroiliac 
disorder (claimed as a left hip disorder) is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


